PER CURIAM.
On June 12, 1975, Madeline Winsor sustained a neck injury in the course of her *388employment for Converse Rubber Company. The parties entered into compensation agreements pursuant to which Ms. Winsor received payment for total incapacity for specific periods of time. Appellant Winsor was receiving payments without specific agreement when in October, 1976, appellee Converse Rubber Company filed a petition for review of incapacity. After hearing, the Commissioner found that appellant’s incapacity had ended. From a pro forma judgment of the Superior Court affirming the decision of the Commission, the employee appeals. We deny the appeal.
Findings of the Commission are not to be set aside if they are supported by competent evidence and reasonable inferences that can be drawn therefrom. Jacobsky v. D’Alfonso and Sons, Inc., Me., 358 A.2d 511 (1976). The Commissioner’s decision sets out basic facts which are grounded in the record and which provide support for his factual conclusion.
The entry is:
Appeal denied.
Judgment affirmed.
Further ordered that the appellee pay to the appellant an allowance for counsel fees in the amount of $550.00, together with her reasonable out-of-pocket expenses for this appeal.
DELAHANTY, J., did not sit.